SULLIVAN, Justice,
dissenting from the denial of transfer.
James, Thomas and Sam Kindréd (“Plaintiffs”) filed a complaint to quiet title against two separate defendants—represented by separate counsel—Betty Townsend and Harmon Crone. During the course of proceedings, the Plaintiffs moved for summary judgment. The trial court thereafter granted defendant Townsend’s request for an extension of time to respond. Defendant Crone did not make such a request and when the time for responding passed without an answer from Crone, summary judgment was entered against him. Ind. Trial Rule 56(C).
Less than thirty days later, Crone filed a motion to correct error (T.R. 59) and a motion for relief from the summary judgment order (T.R. 60(B)(1) (mistake, surprise, or excusable neglect)). After a hearing, the trial court reversed its earlier order.
Plaintiffs appealed but the Court of Appeals affirmed. Kindred v. Townsend, 2011 WL 6916511, 2011 Ind.App. Unpub. LEXIS 1842 (Ind.Ct.App.2011). In doing so, the Court of Appeals analyzed applica*665ble precedent under T.R. 60(B)(1) and concluded that the trial court had not abused its discretion in granting relief.
Plaintiffs seek transfer. Among their contentions is that the Court of Appeals did not address their argument that, Defendants not having timely responded to the Plaintiffs’ motion for summary judgment, their motions to correct error and for relief from judgment constituted impermissible end-runs around the time deadlines of T.R. 56(C). In support of this argument, Plaintiffs cite explicit authority from this Court and the Court of Appeals holding that a trial court may not consider late summary judgment filings. HomEq Serv. Corp. v. Baker, 883 N.E.2d 95, 98-99 (Ind.2008); Borsuk v. Town of St. John, 820 N.E.2d 118, 124 n. 5 (Ind.2005); Desai v. Croy, 805 N.E.2d 844, 849 (Ind.Ct.App.2004), trans. denied.
A party’s “absolute right to one appeal” in all cases includes the right to have each issue presented on appeal addressed and disposed of. Ind. Const. Art. 7, § 6. The plaintiffs were denied that here. I would grant transfer for purposes of addressing the raised but unanswered issue.